Name: 2014/244/CFSP: Political and Security Committee Decision Atalanta/2/2014 of 29 April 2014 on the acceptance of a third State's contribution to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and amending Decision ATALANTA/3/2009
 Type: Decision
 Subject Matter: cooperation policy;  criminal law;  European construction;  Asia and Oceania;  Africa
 Date Published: 2014-05-03

 3.5.2014 EN Official Journal of the European Union L 132/63 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/2/2014 of 29 April 2014 on the acceptance of a third State's contribution to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and amending Decision ATALANTA/3/2009 (2014/244/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 10 thereof, Having regard to the Political and Security Committee Decision ATALANTA/3/2009 of 21 April 2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/369/CFSP) (2), Whereas: (1) Pursuant to Article 10(2) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the acceptance of the proposed contributions by third States. (2) Following a recommendation on a contribution from New Zealand by the EU Operation Commander on 11 March 2014 and the advice from the European Union Military Committee on 25 March 2014, the contribution from New Zealand should be accepted. (3) Political and Security Committee Decision ATALANTA/3/2009 should therefore be amended in order to delete the Annex listing the third States whose contributions have been accepted. (4) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution from New Zealand to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) is accepted and is considered to be significant. 2. New Zealand is exempted from financial contributions to the budget of Atalanta. Article 2 Political and Security Committee Decision ATALANTA/3/2009 is amended as follows: (1) in the second hyphen of Article 2(1) the terms , as referred to in the Annex are deleted; (2) the Annex is deleted. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 April 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 112, 6.5.2009, p. 9.